Rao, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED:
I. That some of the merchandise covered by the appeals for reappraisement which are enumerated on Schedule A, attached hereto, is leather-bound prayer books which were imported from Belgium;
II. That said leather-bound prayer books are the same in all material respects as the leather-bound prayer books which were the subject of decision by the Court of Customs and Patent Appeals in United States v. Malhame & Co., et al., C. A. D. 472, wherein the court held that the binding and sheets or printed pages of such books must be appraised as separate entities;
III. That the record in United States v. Malhame & Co., et al., supra, may be admitted in evidence in and incorporated with the records of the appeals for reappraisement which are enumerated on Schedule A attached hereto;
IV. That, at the time of exportation of the leather-bound prayer books covered by said appeals for reappraisement, neither the bindings nor the sheets or printed pages of said books, nor such or similar bindings or sheets or printed pages, were sold or offered for sale separately, either for home consumption in Belgium or for exportation from Belgium to the United States or for domestic consumption in the United States;
V. That the appraised value of the binding of each of the leather-bound prayer books covered by said appeals for reappraisement, less the addition made by the importer on entry because of advances by the appraiser in similar cases pending, on appeal for reappraisement, is equal to the sum of—
1. The cost of materials and labor in manufacturing such or similar bindings, at a time preceding the date of exportation of said leather-bound prayer *612books which, would ordinarily permit the manufacture of the bindings of said leather-bound prayer books in the usual course of business;
2. The usual general expenses (not less than 10 'per centum of such cost) in the case of such or similar bindings;
3. The cost of all containers and coverings, and all other costs, charges and expenses incident to placing the bindings of said leather-bound prayer books in condition, packed ready for shipment to the United States; and
4. An addition for profit (not less than 8 per centum of the sum of the amounts referred to under paragraphs (1) and (2) above) equal to the profit which ordinarily is added, in the case of merchandise of the same general character as the bindings of said leather-bound prayer books, by manufacturers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind:
VI. That the appraised value of the sheets or printed pages of each of the leather-bound prayer books covered by said appeals for reappraisement, less the addition made by the importer on entry because of advances by the appraiser in similar cases pending on appeal for reappraisement, is equal to the sum of
1. That the cost of materials and labor in manufacturing such or similar sheets or printed pages, at a time preceding the date of exportation of said leather-bound prayer books which would ordinarily permit the manufacture of the sheets or printed pages of said leather-bound prayer books in the usual course of business;
2. The usual general expenses (not less than 10 per centum of such cost) in the case of such or similar sheets or printed pages;
3. The cost of all containers and coverings, and all other costs, charges and expenses incident to placing the sheets or printed pages of said leather-bound prayer books in condition, packed ready for shipment to the United States; and
4. An addition for profit (not less than 8 per centum of the sum of the amounts referred to under paragraphs (1) and (2) above) equal to the profit which ordinarily is added, in the case of merchandise of the same general character as the sheets or printed pages of said leather-bound prayer books, by manufacturers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind;
VII. That the appeals for reappraisement which are enumerated on Schedule A, attached hereto, are abandoned as to all items of merchandise except the leather-bound prayer books hereinabove referred to;
VIII. That said appeals for reappraisement may be submitted for decision on this stipulation and on the invoices, entries and other official papers relating to the entry and appraisement of said merchandise covered by said appeals.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the bindings and of the sheets or printed pages of the leather-bound prayer books here involved, and that such value was, in respect to each of the bindings, the appraised value, less the addition made by the importer on entry because of advances by the appraiser in similar cases pending on appeal fbr reappraisement, and in respect to the sheets or printed *613pages of each prayer book, the appraised value, less the addition made by the importer on entry because of advances by the appraiser in similar cases pending on appeal for reappraisement.
The appeals having been abandoned insofar as they relate to all items of merchandise except the leather-bound prayer books, to that extent the appeals are hereby dismissed.
Judgment will be entered accordingly.